DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/20/2020 and 02/10/2021 have been considered by the examiner.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a rotating electric machine unit, recited in claim 1, comprising: 
a first rotating electric machine; 
a second rotating electric machine including a rotating shaft that is parallel to a rotating shaft of the first rotating electric machine and is offset from the rotating shaft of the first rotating electric machine as viewed from a rotation axis direction; and 
a case including a case main body having a bottomed cylindrical shape that accommodates the first rotating electric machine and the second rotating electric machine, and 
a case cover that seals an opening portion of the case main body formed on one side in the rotation axis direction, 

a stator core, 
a multi-phase coil attached to the stator core, and 
a power distribution member arranged at a coil end of the multi-phase coil so as to face the case cover, and connecting the multi-phase coil,
wherein the case cover includes 
a first bulging portion facing the coil end of the first rotating electric machine, and 
a third bulging portion facing the coil end of the second rotating electric machine, 
wherein the third bulging portion is positioned closer to a case main body side than the first bulging portion, and
wherein at least a part of a wiring connected to the first rotating electric machine is arranged along a surface of the third bulging portion.

    PNG
    media_image1.png
    688
    853
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    698
    919
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Regarding Asakura et al. (US 8875825 B2), it teaches a power control unit that controls a rotary electric machine (fig 1) that drives a vehicle, and that is mounted onto a motor case (31) in which the rotary electric machine is housed, includes a fixed base that is made of resin, the rotating electric machine unit (10) comprising a first rotating electric machine (MG1), a second rotating electric machine (MG2) including a rotating shaft (37) that is parallel to a rotating shaft (36) of the first rotating electric machine and is offset from the rotating shaft (36) of the first rotating electric machine as viewed from a 
	Similarly, Yoshida et al. (US 7,977,830 B2) & Yamaguchi et al. (US 11,139,720 B2) do not teach the case cover includes a first bulging portion facing the coil end of the first rotating electric machine, and a third bulging portion facing the coil end of the second rotating electric machine, wherein the third bulging portion is positioned closer to a case main body side than the first bulging portion, and wherein at least a part of a wiring connected to the first rotating electric machine is arranged along a surface of the third bulging portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834